
	

114 HRES 208 IH: Equality for All Resolution of 2015
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 208
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Carson of Indiana (for himself, Ms. Adams, Mr. Al Green of Texas, Ms. Bass, Mr. Becerra, Mrs. Beatty, Mr. Bera, Mr. Beyer, Mr. Blumenauer, Ms. Brownley of California, Mrs. Bustos, Mrs. Capps, Mr. Capuano, Mr. Cárdenas, Mr. Cartwright, Ms. Castor of Florida, Mr. Castro of Texas, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clyburn, Mr. Cohen, Mr. Connolly, Mr. Conyers, Mr. Courtney, Mr. Crowley, Mr. Cummings, Mrs. Davis of California, Ms. DeGette, Mr. Delaney, Ms. DeLauro, Ms. DelBene, Mr. DeSaulnier, Mr. Deutch, Ms. Duckworth, Ms. Edwards, Mr. Ellison, Mr. Engel, Ms. Esty, Mr. Farr, Mr. Foster, Ms. Frankel of Florida, Ms. Fudge, Ms. Gabbard, Mr. Gallego, Mr. Grayson, Mr. Grijalva, Mr. Gutiérrez, Ms. Hahn, Mr. Hastings, Mr. Heck of Washington, Mr. Higgins, Mr. Himes, Mr. Honda, Mr. Hoyer, Mr. Israel, Ms. Jackson Lee, Mr. Johnson of Georgia, Mr. Keating, Mr. Kennedy, Mr. Kildee, Mr. Kilmer, Mrs. Kirkpatrick, Ms. Kuster, Mr. Langevin, Mr. Larsen of Washington, Mr. Larson of Connecticut, Mrs. Lawrence, Ms. Lee, Mr. Lewis, Mr. Ted Lieu of California, Ms. Lofgren, Mr. Lowenthal, Mr. Ben Ray Luján of New Mexico, Ms. Michelle Lujan Grisham of New Mexico, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McDermott, Mr. McGovern, Mr. Meeks, Ms. Moore, Mr. Moulton, Mr. Murphy of Florida, Mr. Nadler, Mrs. Napolitano, Mr. Neal, Mr. Norcross, Ms. Norton, Mr. O’Rourke, Mr. Pallone, Ms. Pelosi, Mr. Peters, Ms. Pingree, Mr. Pocan, Mr. Polis, Mr. Quigley, Mr. Rangel, Miss Rice of New York, Ms. Roybal-Allard, Mr. Ruiz, Mr. Rush, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California, Ms. Schakowsky, Mr. Schiff, Mr. Scott of Virginia, Mr. Sherman, Ms. Sinema, Ms. Slaughter, Mr. Smith of Washington, Ms. Speier, Mr. Takai, Mr. Takano, Mr. Thompson of California, Ms. Titus, Mr. Tonko, Ms. Tsongas, Mr. Van Hollen, Ms. Velázquez, Mr. Visclosky, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Ms. Wilson of Florida, Mr. Yarmuth, Mr. Perlmutter, and Mr. McNerney) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the Congress that lesbian, gay, bisexual, and transgender individuals
			 should be protected from discrimination under the law.
	
	
 Whereas the Universal Declaration of Human Rights, Article 7 states All are equal before the law and are entitled without any discrimination to equal protection of the law. All are entitled to equal protection against any discrimination in violation of this Declaration and against any incitement to such discrimination.;
 Whereas many lesbian, gay, bisexual, and transgender individuals experience discrimination throughout the scope of their lives including in acquiring credit, seeking jobs, accessing public accommodations, attending school, receiving services, renting a home, and performing their civic duty as a juror;
 Whereas Americans of every age, every faith, every political party, and every socio-economic background recognize discrimination against lesbian, gay, bisexual, and transgender individuals to be a serious problem;
 Whereas religious liberty and nondiscrimination laws have long co-existed; Whereas existing Federal law and recent executive actions provide some protections to lesbian, gay, bisexual, and transgender workers, students, and Federal program recipients;
 Whereas the States of California, Colorado, Connecticut, Delaware, Hawaii, Illinois, Iowa, Maine, Maryland, Massachusetts, Minnesota, Nevada, New Jersey, New Mexico, Oregon, Rhode Island, Utah, Vermont, and Washington (plus the District of Columbia) prohibit discrimination on the basis of sexual orientation and gender identity in employment and housing, and New Hampshire, New York, and Wisconsin prohibit discrimination on the basis of sexual orientation in employment and housing;
 Whereas the States of California, Colorado, Connecticut, Delaware, Hawaii, Illinois, Iowa, Maine, Maryland, Minnesota, Nevada, New Jersey, New Mexico, Oregon, Rhode Island, Vermont, and Washington (plus the District of Columbia) prohibit discrimination on the basis of sexual orientation and gender identity in public accommodations, and Massachusetts, New Hampshire, New York, and Wisconsin prohibit discrimination on the basis of sexual orientation in public accommodations;
 Whereas the States of California, Colorado, Connecticut, Iowa, Maine, Maryland, Massachusetts, Minnesota, Nevada, New Jersey, New York, Oregon, Vermont, and Washington (plus the District of Columbia) prohibit discrimination on the basis of sexual orientation and gender identity in education, and Wisconsin prohibits discrimination on the basis of sexual orientation in education;
 Whereas more than 100 cities in States without explicit nondiscrimination laws have adopted ordinances barring discrimination on the basis of sexual orientation and gender identity;
 Whereas 89 percent of Fortune 500 companies have proactively adopted nondiscrimination policies inclusive of sexual orientation and 66 percent of Fortune 500 companies have adopted non-discrimination policies inclusive of gender identity;
 Whereas lesbian, gay, bisexual, and transgender individuals may still be legally discriminated against in many jurisdictions in the areas of credit, employment, education, housing, jury service, and public accommodations; and
 Whereas discrimination based on who a individual is or whom the individual loves is antithetical to a society based on the protection of human and civil rights: Now, therefore, be it
	
 That it is the sense of House of Representatives that— (1)this resolution may be cited as the Equality for All Resolution of 2015,
 (2)lesbian, gay, bisexual, and transgender individuals are valuable, contributing members of society and that discrimination on the basis of sexual orientation and gender identity is a serious problem,
 (3)lesbian, gay, bisexual, and transgender individuals deserve equal treatment under the law and existing Federal protections are inadequate to ensure nondiscrimination protections,
 (4)the Congress should pass legislation that prohibits discrimination on the basis of sexual orientation and gender identity in areas including credit, employment, education, federally funded programs, housing, jury service, and public accommodations, and
 (5)the Congress encourages each State— (A)to simultaneously adopt laws that prohibit discrimination on the basis of sexual orientation and gender identity in credit, employment, education, federally funded programs, housing, jury service, and public accommodations, and
 (B)to reject laws that undermine nondiscrimination protections.  